Case: 20-30614     Document: 00515769701         Page: 1     Date Filed: 03/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   March 8, 2021
                                  No. 20-30614
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk


   Richards Clearview, L.L.C.,

                                                           Plaintiff—Appellant,

                                       versus

   Bed Bath & Beyond, Incorporated,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:20-CV-1709


   Before Haynes, Willett, and Wilson, Circuit Judges.
   Per Curiam:*
          Richards Clearview, L.L.C. (the “Landlord”) sought to evict its
   tenant, Bed Bath & Beyond, Inc. (“BB&B”), for failure to pay rent. The
   district court dismissed the eviction proceedings, holding that the equitable
   doctrine of judicial control applied in this case. We AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30614      Document: 00515769701          Page: 2   Date Filed: 03/08/2021




                                    No. 20-30614


                                      Background

          The district court’s factual findings in this commercial eviction case
   are uncontested on appeal. We thus briefly summarize the relevant facts
   from the district court’s findings of fact and conclusions of law. Starting in
   2001, BB&B leased property in Metairie, Louisiana, from the Landlord.
   Richards Clearview, LLC v. Bed Bath & Beyond, Inc., No. 20–1709, 2020 WL
   5229494, at *2 (E.D. La. Sept. 2, 2020). Under the lease agreement, BB&B
   is generally obligated to pay a fixed monthly rent. Id. But BB&B’s rent
   obligation can convert to a different rent amount (the “Alternate Rent”)
   under certain circumstances. Id. In March 2020, the COVID-19 pandemic
   and associated government responses caused BB&B, along with many other
   stores, to close. Id. at *4. Thinking that such closures constituted conditions
   triggering the Alternate Rent, BB&B paid partial rent for April and no rent
   for May. Id.
          On May 5, the Landlord sent a notice of default to BB&B’s corporate
   headquarters. Id. The notice, which became effective upon receipt at
   BB&B’s headquarters, provided that BB&B had ten days from receipt of the
   notice to cure the unpaid rent. Id. at *7. However, BB&B’s corporate
   headquarters was closed due to COVID-19; thus, when the notice arrived on
   May 8, it was directed to BB&B’s warehouse and a warehouse employee
   without authority to act on the notice received it. Id. at *4, *7. BB&B missed
   the ten-day deadline to cure the default. Id. at *5.
          On May 19, the Landlord informed BB&B that it intended to
   terminate the lease effective May 26, 2020. Id. The next day, a BB&B
   employee with authority to act on the notice received the notice, and BB&B
   paid the outstanding rent on May 28. Id. at *7. The Landlord, however, had
   already initiated eviction proceedings in Louisiana state court on May 26 and
   refused BB&B’s check, which it received by June 2. Id. at *5. With the




                                          2
Case: 20-30614      Document: 00515769701          Page: 3    Date Filed: 03/08/2021




                                    No. 20-30614


   Landlord deciding to continue with eviction proceedings, BB&B removed the
   case to federal court. Id. The federal district court held a bench trial. Id. at
   *2. Applying Louisiana substantive law in this diversity case, the court
   exercised Louisiana’s equitable doctrine of judicial control and denied the
   Landlord’s request to cancel the lease and evict BB&B. Id. at *5, *8. The
   Landlord timely appealed.

                                      Discussion

          The only issue on appeal is whether the district court erred in
   exercising the equitable doctrine of judicial control and denying the
   Landlord’s request to evict BB&B. We review the district court’s decision
   to apply this doctrine for abuse of discretion. Walker v. Chesapeake La., L.P.,
   440 F. App’x 254, 256 (5th Cir. 2011) (per curiam); see Kane v. Nat’l Union
   Fire Ins. Co., 535 F.3d 380, 384 (5th Cir. 2008) (per curiam) (reviewing a
   district court’s application of a discretionary doctrine for abuse of
   discretion).
          Lease cancellations are not favored under Louisiana law. W. Sizzlin
   Corp. v. Greenway, 821 So. 2d 594, 601 (La. Ct. App. 2002). As a result,
   Louisiana substantive law permits courts to exercise the doctrine of judicial
   control and deny cancellation of a lease when the lessee’s breach “is of minor
   importance, is caused by no fault of his own, or is based on a good faith
   mistake of fact.” Id. The doctrine generally applies in “circumstances where
   a lessee had made a good faith error and acted reasonably to correct it.” Id.
   at 602. The district court held that the doctrine applied in this case because,
   assuming arguendo that BB&B breached its lease, such a breach was based
   on a good faith mistake of fact. Richards Clearview, 2020 WL 5229494, at *7.
   This conclusion was based on the following factual findings by the district
   court: There was “sufficient ambiguity in the [lease]” to justify BB&B’s
   position that it did not breach the lease; BB&B attempted to promptly




                                          3
Case: 20-30614         Document: 00515769701               Page: 4      Date Filed: 03/08/2021




                                          No. 20-30614


   remedy its deficiency by tendering payment of the outstanding rent eight
   days after actually receiving the notice of default; the delay in receiving the
   notice was reasonable because it occurred “at the height of an ongoing global
   pandemic that forced BB&B to shut its headquarters and operate the business
   remotely”; and it was the first time in almost nineteen years that BB&B was
   late in a rent payment. Id.
           The district court did not abuse its discretion in applying the doctrine
   of judicial control here. First and foremost, the district court did not find that
   BB&B defaulted, holding instead that the lease was “sufficient[ly]
   ambigu[ous]” to support BB&B’s position that it did not breach the lease. 1
   Id. When such “honest doubt” exists as to the applicability of certain lease
   provisions, Louisiana courts “ha[ve] not, and will not, penalize a litigant
   lessee by dissolving a lease.” Rudnick v. Union Producing Co., 25 So. 2d 906,
   908 (La. 1946); Walker, 440 F. App’x at 257 (same); see also Midstates Oil
   Corp. v. Waller, 207 F.2d 127, 131 (5th Cir. 1953) (affirming the district
   court’s application of judicial control because there was a “legitimate dispute
   between the lessors and the lessee relative to a clause in the lease and there
   [we]re grounds for honest doubt as to the rights of the parties”). Thus, there
   was no abuse of discretion in exercising judicial control regarding this
   ambiguous lease. See LLEH, Inc. v. Wichita Cnty., 289 F.3d 358, 364 (5th Cir.


           1
              The Landlord’s argument on appeal is largely premised on the erroneous
   assumption that BB&B defaulted on the lease, making its challenge to the district court’s
   decision largely meritless. Even assuming arguendo that BB&B defaulted, the Landlord’s
   argument—that judicial control for monetary defaults is only appropriate when the lessor
   customarily accepts late payments or fails to give the lessee notice and an opportunity to
   cure—is also unsupported by case law. See Tullier v. Tanson Enters., 359 So. 2d 654, 659–
   60 (La. Ct. App. 1978), rev’d on other grounds, 367 So. 2d 773 (La. 1979) (holding that the
   trial court did not abuse its discretion in exercising judicial control because the lessee had
   made good-faith efforts to cure the default, even though the trial court did not find that the
   lessor accepted late payments and the lessee failed to timely tender the outstanding rent
   after two notices and opportunities to cure).




                                                 4
Case: 20-30614         Document: 00515769701               Page: 5       Date Filed: 03/08/2021




                                           No. 20-30614


   2002) (holding that we may affirm for reasons other than those relied upon
   by the district court).
           Even assuming arguendo (as the district court did) that BB&B did in
   fact default on the lease, BB&B made a “good faith error” in believing that it
   had not actually defaulted and then “acted reasonably to correct it” by
   promptly tendering payment after it actually received the notice of default.
   See W. Sizzlin Corp., 821 So. 2d at 602; accord Richards Clearview, 2020 WL
   5229494, at *7. Despite the twelve-day delay in receiving the notice due to
   COVID-19, BB&B tendered payment only ten days after the cure date
   provided by the notice. Richards Clearview, 2020 WL 5229494, at *7. Indeed,
   courts have held that lessees made good-faith errors and acted reasonably to
   correct them in similar situations. See, e.g., Atkinson v. Richeson, 393 So. 2d
   801, 805 (La. Ct. App. 1981); Ergon, Inc. v. Allen, 593 So. 2d 438, 439–41 (La.
   Ct. App. 1992); Martin Timber Co. v. Pegues, 715 So. 2d 728, 735 (La. Ct. App.
   1998). 2 Moreover, BB&B’s prompt rent payments during its almost nineteen
   years of leasing the property weighed in favor of applying the doctrine of
   judicial control.      Richards Clearview, 2020 WL 5229494, at *7; accord
   Atkinson, 393 So. 2d at 805 (holding that the doctrine of judicial control



           2
             In Atkinson, the court held that the lessee made a good-faith error in believing that
   the rent had been paid by his wife. 393 So. 2d at 805. The court exercised judicial control,
   concluding that the lessee acted reasonably to correct his error by immediately paying the
   outstanding rent upon discovering his error such that the check was mailed only five days
   after the date the lessor had set to cure the default. Id. In Ergon, the lessee’s general
   manager erroneously thought that rental payments were paid by his company’s home office
   because his predecessor had transferred the payment responsibility without telling him.
   593 So. 2d at 439, 441. The court exercised judicial control, holding that the manager
   “attempted in good faith to correct its mistake by tendering the rent immediately when
   notified of its delinquency.” Id. at 440. In Martin Timber, the lessee failed to pay rent due
   to a computer error but promptly corrected the error upon being notified. 715 So. 2d at
   735. The court exercised judicial control because the lessee had “made a good faith attempt
   to pay the lease . . . , tendering payment only 16 days late.” Id.




                                                 5
Case: 20-30614      Document: 00515769701          Page: 6   Date Filed: 03/08/2021




                                    No. 20-30614


   applied and noting that the lessee timely paid rent for the two years he leased
   the property); Martin Timber, 715 So. 2d at 735 (noting that the lessee timely
   paid rent for over twenty-five years). Therefore, even assuming arguendo
   that BB&B defaulted on the lease, the “unusual circumstances” of this
   case—pandemic-related office closures causing delays in the receipt of notice
   coupled with prompt efforts to rectify the asserted underpayments—
   warranted the district court’s exercise of judicial control. See Ergon, 593 So.
   2d at 441.
          Accordingly, we AFFIRM.




                                         6